                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 July 16, 2020
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                   §
                                           §
VS.                                        § CRIMINAL ACTION NO. 2:20-CR-845-1
                                           §
JOHN CHARLIE KOFRON; aka                   §
&QUOTJAY C&QUOT                            §

                                      ORDER

      The defendant’s Motion for Continuance is GRANTED.

      Final Pretrial Hearing is scheduled before United States Magistrate Judge Julie K.

Hampton for September 2, 2020 at 9:00 a.m. Jury Selection and Trial are scheduled

before United States District Judge David S. Morales for September 14, 2020 at 8:20 a.m.



      ORDERED this 16th day of July, 2020.


                                            ___________________________________
                                            Julie K. Hampton
                                            United States Magistrate Judge




1/1
